Citation Nr: 0309205	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to Department of Veterans Affairs (VA) 
outpatient dental treatment.

2.  Entitlement to compensation for tooth number 8. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1965 to June 1969, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  A BVA decision dated in 
March 2001 considered and allowed an intertwined claim of 
whether the RO's June 1996 decision was clearly and 
unmistakably erroneous in denying entitlement to VA 
outpatient denial treatment, and REMANDED the issues 
currently on appeal to the RO for additional development.  
Following that completion of that development, the case was 
referred to the Board for further appellate review.


REMAND

A preliminary review of the record upon return from the RO 
suggests that there is additional evidence that must be 
obtained under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In this regard, the Board notes that in 
the VA Form 9 (Appeal to Board of Veterans' Appeals) from the 
veteran dated in June 2002 he states, "I can provide proof 
that the traumatic events did occur at that duty station."  
While the Board acknowledges that the veteran has previously 
stated and testified to the effect that he did not recall 
sustaining any trauma to his mouth during service, and the 
evidence of record does not show any such trauma, his more 
recent statement in his Substantive Appeal regarding "proof 
that the traumatic events did occur" would clearly be 
relevant and probative evidence to his claim.  As such, the 
Board is of the opinion that the VCAA requires the VA to 
inform the veteran that he should submit that evidence and 
afford him an opportunity to do so before final appellate 
review.  

The Board also acknowledges that 38 C.F.R. § 19. 9(a)(2) 
(2002) permitted the Board to undertake development to obtain 
and consider additional evidence, and in this case, to inform 
the veteran that he should submit evidence or "proof that 
the traumatic events did occur" and afford him an 
opportunity to do so before final appellate review.  However, 
a recent case from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19. 
9(a)(2) because it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of that of that evidence.  Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit indicated that this procedure prevented the 
veteran from obtaining "one review on appeal" as called for 
by 38 U.S.C.A. § 7104(a) since the Board was the only 
appellate tribunal under the Secretary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Federal Circuit decision, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  In addition to the development 
request below, the RO should review the 
claim to ensure that no further notice or 
assistance is necessary under the VCAA.   

2.  In the VA Form 9 (Appeal to Board of 
Veterans' Appeals) from the veteran dated 
in June 2002 he states, "I can provide 
proof that the traumatic events did occur 
at that duty station."  Ask the veteran 
to submit this evidence for consideration 
in his appeal.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to accord the veteran due process of law, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



